Mr. Justice At,drey
delivered the opinion of the Court.
This is an appeal by Julio Liceaga from a judgment of conviction for a subsequent offense of burglary in the first degree, for which he was prosecuted jointly with another defendant. He was tried separately.
The writing signed by him alone which he has filed in this Court in support of his appeal contains many assertions that we will disregard, as they are based upon matters which do not appear from the record before us. They are contained only in an unsworn petition which he filed in the lower court requesting a new trial. We will, however, consider those set out in the transcript of the evidence.
The appellant says that it was not shown that the crime was committed on the 6th of February, 1931, the date specified in the information. However, the appellant testified at the trial that he was arrested on the morning of February 7, 1931, charged with the offense committed the night before, and introduced evidence to show that on the night of February 6 he did not leave his home; so that he admits that the date set forth in the information is that of the commission of the crime of which he has been convicted.
He also says that there was neither direct or circumstantial evidence to show that he committed such crime. The man in charge of the store where the burglary took place testified that on the previous evening he closed the store and put a padlock on the front door. That on the following morning he found the padlock broken, and missed five dollars in bank notes and a few cents which were kept in a cash register that showed signs of having been forced; and that a gold ring was also missing. Juan Hernández, the owner of the store, testified that Julio Liceaga was arrested by detectives on the morning of the 7th, and had voluntarily stated at police headquarters that it was Sergio Plata who *927broke the padlock of the store and entered it while he, Liceaga, in agreement with Sergio Plata, kept watch in the street; that the money taken by Sergio Plata was divided between the two; that Sergio Plata had the ring; and that the witness had made no promises to, nor had threatened, Liceaga to canse him to testify. Detective Secundino Pérez Sánchez stated that Julio Liceaga had told Juan Hernández in his presence the facts testified to by the latter and that Sergio Plata had called for him at his home after midnight and had gone ont with him. Detective Susano González was present when Liceaga made the statements to Juan Hernández, whereupon Sergio Plata Was arrested, and the ring was found on his person. The defendant produced as his witnesses his wife and one of his brothers who came from Guayama to San Juan to appear at the trial at the request of the appellant. Both these witnesses testified that on the night of February 6 Julio Liceaga was in his home with them and another brother, playing domino until 10 o’clock in the evening when all of them went to bed. The appellant testified that he has been convicted seven or eight times, several of them for burglary in the first degree; that on the 7th of February he left his house and was arrested and that some money belonging to him had been taken from him; that detective Cedeño asked him to testify against Sergio Plata; that at about 2 o’clock in the afternoon the detectives took him into a room and told him that if he did not tell the truth they would beat him; that one of them slapped him in the face and was on the point of striking him with a club, and that to prevent them from clubbing him he asked them to tell him what they wished him to testify, and one of them told him to say that' it was Sergio Plata, and that he promised them that he would do so; and that he knew nothing about the burglary because he was sleeping at home.
The testimony of the witnesses regarding the confession of the defendant-appellant, if believed, constitutes direct evidence of his confession, as has been held in People v. *928Dones, 9 P.R.R. 423; People v. Eligier et al., 9 P.R.R. 357; and People v. Rivera (a) Panchito, 7 P.R.R. 325. It is true that the defendant denied that he had made the statements voluntarily, hut this conflict in the evidence as well as that regarding the fact of whether or not he had gone out on the night of the occurrence was adjusted by the lower court against him, and it has not been shown that the court erred in so doing.
The judgment appealed from must be affirmed.